ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Kirlin Builders, LLC                        )      ASBCA No. 60596
                                            )
Under Contract No. DACA87-03-D-0008         )

APPEARANCES FOR THE APPELLANT:                    Douglas L. Patin, Esq.
                                                  Eric A. Prechtel, Esq.
                                                   Bradley Arant Boult Cummings LLP
                                                   Washington, DC

                                                  Barbara G. Werther, Esq.
                                                  Meredith R. Philipp, Esq.
                                                   Troutman Sanders LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Steven W. Feldman, Esq.
                                                  Karl W. Kuhn, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Huntsville

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 13, 2018




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
                                                                                                I

I          I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 60596, Appeal of Kirlin Builders, LLC,
    rendered in conformance with the Board's Charter.

          Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                              2


l